Citation Nr: 0121150	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  01-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
media with hearing loss, right ear.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating action of 
the Buffalo Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, the Board notes that the veteran appears to have 
made claim for an increased rating for his service-connected 
tinnitus.  However, as that claim has not been developed for 
appellate review, the matter is referred to the RO for 
action, if appropriate.


FINDINGS OF FACT

1.  The veteran's audiometric testing results of April 2000 
yield findings which are consistent with a literal 
designation of level VI for the right ear.  

2.  The veteran is not totally deaf in both ears.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
hearing loss, right ear, have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the May 2000 rating decision on appeal, the RO denied the 
veteran's claim for an increased rating for service-connected 
otitis media with hearing loss of the right ear.  

The veteran claimed that his hearing loss had worsened and 
was interfering with his social life.  In particular, the 
veteran complained of difficulty hearing people in groups.  
He described an occasion when he almost missed a flight at 
the airport because he could not hear the flight announcement 
over the public address system.  He further complained that 
he receives complaints from others that he often talks too 
loud and complaints from family and neighbors that his 
television is turned up too loud.

Results of an audiometric examination performed at a VA 
examination in April 2000 reported pure tone air conduction 
thresholds in the right ear as 65, 60, 70 and 85 decibels at 
1000, 2000, 3000 and 4,000 hertz, respectively.  The average 
of these four is 70.  The veteran's speech discrimination 
score was 76 percent in the right ear.  Testing of the 
veteran's left ear revealed pure tone air conduction 
thresholds as 30, 60, 80, and 65 decibels at 1000, 2000, 
3000, and 4000 hertz respectively.  The average of these four 
is 59.  The veteran's speech discrimination score was 72 
percent on the left ear.  The VA examiner described the 
veteran's hearing loss in his right ear as "moderately 
severe to profound mixed hearing loss."

The veteran was seen for a private hearing consultation in 
June 2000.  The examiner reported pure tone air conduction 
thresholds as 60, 60, and 70 decibels at 1000, 2000, and 4000 
hertz, respectively in the right ear.  The average of these 
three is 63.  The veteran's speech discrimination score was 
100 percent in the right ear at 95 decibels.  Testing of the 
veteran's left ear revealed thresholds of 35, 70, and 70 
decibels at 1000, 2000, and 4000 hertz, respectively.  The 
average of these three is 58.  The veteran's speech 
discrimination score was 70 at 75 decibels.  The examiner 
described the veteran's hearing loss in his right ear as 
"moderate to profound."

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  38 C.F.R. § 4.85.  Where service connection has been 
granted for defective hearing in only one ear, and the 
appellant does not have total deafness in both ears, the 
nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. §§ 3.383, 
4.85(f).  

Under the provisions of 38 C.F.R. § 4.86, in cases of 
exceptional patterns of hearing impairment, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  The findings report at the 
April 2000 VA examination meet this criteria.  

When the prescribed rating criteria are applied to the result 
of the April 2000 VA examination, a numeric score of IV is 
obtained for the right ear under Table VI; a numeric score of 
VI is obtained under Table VIa.  The results under Table VIa 
are higher and will be used in determining the evaluation.  
Since hearing in the left ear is considered normal (level I) 
for purposes of assigning a disability rating, 38 C.F.R. 
§ 4.85(f), designations of I and VI are used to compute a 
rating.  Table VII of that regulation provides for a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has this numeric score.

When the prescribed rating criteria are applied to the result 
of the June 2000 private examination, a numeric score, a 
result of II is obtained for the right ear under Table VI; a 
numeric score of V is obtained under Table VIa.  The results 
under Table VIa are higher and will be used in determining 
the evaluation.  Again, because hearing in the left ear is 
considered normal (level I) for purposes of assigning a 
disability rating, § 4.85(f), designations of I and V are 
used to compute a rating.  Table VII of § 4.85 provides for a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has this numeric score.

As the veteran's hearing loss does not warrant an increased 
rating based on the findings reported on both the VA 
examination or the private hearing consultation, his claim 
for an increased rating is denied.

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss; however, those statements 
do not serve to establish a higher rating for right ear 
hearing loss.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In this case, the numeric designations 
correlate to a noncompensable disability rating. 

In reaching this decision, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this regard, the veteran was afforded a VA 
examination in connection with his claim.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for entitlement to an increased rating for hearing 
loss in the right ear is denied.


REMAND

The veteran's service-connected right ear disability includes 
hearing loss and otitis media.  The RO has rated the 
condition under 38 C.F.R. § 4.85, Diagnostic Code 6100 for 
hearing loss.  In general, all disabilities, including those 
arising from a single disease entity, are rated separately, 
and all disability ratings are then combined in accordance 
with 38 C.F.R. § 4.25.  When a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  In the present 
case, the RO should consider whether the veteran's right ear 
symptomatology would warrant separate ratings under different 
diagnostic codes.

In this regard, the Board notes that under Diagnostic Code 
6200, a 10 percent disability evaluation is assigned for 
chronic suppurative otitis media during suppuration, or with 
aural polyps.  The VA examinations conducted to date are, 
however, inadequate given the veteran's reported history of 
otitis media.  See also 38 C.F.R. § 4.2 (rating specialist 
must interpret examination reports in light of whole record, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present).  Given the fluctuating nature of 
otitis media, on remand, the RO should attempt to provide the 
veteran with an examination to ascertain the existence and 
extent of any suppurative process in this case.  See Ardison 
v. Brown, 6 Vet. App. 405 (1994).

The Board also notes that, under the VCAA, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121,124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
otitis media in the right ear since March 
2000.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the severity of his service-connected 
otitis media, right ear  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  The examiner should specifically 
address whether the veteran's right ear 
otitis media is productive of chronic 
suppurative otitis media or aural polyps.  
The medical basis for all opinions 
expressed should be indicated.  The 
examination report should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include the denial of the claim.  
38 C.F.R. § §  3.158, 3.655 (2000).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  The 
adjudication must include consideration 
of whether otitis media should be 
compensated under different diagnostic 
codes for separate and distinctly 
manifested disabilities.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence, citation and 
discussion of the applicable laws and 
regulations, and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 



